Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejection to claim 20 under 35 USC 101 is withdrawn, due to claim amendment dated 12/15/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nalluri et al., US PGPub 2019/0034326.
With respect to claim 1, Nalluri teaches a cache management method for a computing device, comprising: 
classifying a workload on a cache (Nalluri par. 150, cache configuration) based on a cache architecture of the computing device (Nalluri par. 150, on-die cache), characteristics of a cache level of the cache (Nalluri, par. 35 describes the levels of cache. The on-die cache of par. 150 corresponds to the first level of cache) and a difference in the workload on the cache (par. 152, workload type), and configuring a priority for the classified workload (pars. 153-154, the cache configuration; and
allocating a cache resource and performing cache management according to the configured priority, in pars. 153-154.
With respect to claim 2, Nalluri teaches the cache management method according to claim 1, further comprising monitoring a resource allocation status of the cache, and adjusting a resource allocation of the cache according to a monitoring result (Nalluri par. 155, monitoring for certain events that would trigger a new cache configuration).
With respect to claim 3, Nalluri teaches the cache management method according to claim 2, wherein the adjusting the resource allocation of the cache according to the monitoring result and performing the cache management comprises at least one of: adjusting a classification method of the workload on the cache according to the monitoring result, and configuring the priority for the workload according to the adjusted classification method; or adjusting the priority of the workload on the cache according to the monitoring result (Nalluri par. 154, monitors and adjusts for priority)
With respect to claim 4, Nalluri teaches the cache management method according to claim 1, further comprising monitoring resource allocation statuses of a plurality of cache levels of the computing device, and adjusting a resource allocation of one or more corresponding cache levels according to a monitoring result (Nalluri par. 29 discusses multiple levels of cache and pars. 153-154 discuss monitoring and configuring one or more cache levels).
With respect to claim 7, Nalluri teaches the cache management method according to claim 1, wherein the classifying the workload on the cache based on the cache architecture of the computing device, the characteristics of the cache level of the cache and the difference in the workload on the cache comprises at least one of:
classifying the workload on the cache based on an application (Nalluri par. 146); 
classifying the workload on the cache based on a core (Nalluri par. 138); 
classifying the workload on the cache based on a thread (Nalluri par. 140);
classifying the workload on the cache based on an involved data structure type (Nalluri par. 114);
classifying the workload on the cache based on a transaction or a stage of an application(Nalluri par. 146);
classifying the workload on the cache based on a type of a data access (Nalluri par. 88); or
classifying the workload on the cache based on a source of an access (Nalluri par. 150, the particular context being the source of access).
With respect to claim 8, Nalluri teaches the cache management method according to claim 7, wherein the allocating the cache resource according to the configured priority and  (Nalluri par. 155, where the reconfiguration is based on an idle duration, which is an age-based priority strategy).
With respect to claim 9, Nalluri teaches the cache management method according to claim 8, wherein the executing the preset cache space management strategy on the corresponding workload according to the configured priority comprises at least one of:
setting a corresponding cache partition for the corresponding workload according to the configured priority (Nalluri par. 138);
setting a number of an occupied cache line for the corresponding workload according to the configured priority; or
allocating a cache of a corresponding structure type for the corresponding workload according to the configured priority (Nalluri pars. 153-154).
With respect to claim 10, Nalluri teaches the cache management method according to claim 8, wherein the computing device comprises a processor (Nalluri par. 28);
the processor comprises a plurality of physical cores and a shared cache coupled with the plurality of physical cores (Nalluri par. 28); and 
the physical core comprises at least one middle level cache (MLC) (Nalluri par. 29).
With respect to claim 11, Nalluri teaches the cache management method according to claim 10, wherein the classifying the workload on the cache based on the cache architecture of the computing device, the characteristics of the cache level of the cache and according to the 
classifying, for the shared cache, the workload based on a thread, a core, or the source of the access (Nalluri par. 150, the particular context being the source of access); and
classifying, for at least one MLC of the physical core, the workload based on the source of the access (Nalluri par. 150, the particular context being the source of access).
With respect to claim 12, Nalluri teaches the cache management method according to claim 11, wherein the allocating the cache resource according to the configured priority and performing cache management comprises adopting, for the MLC, a way of instruction and data separation (IDS) for storage (Nalluri par. 35).
With respect to claim 13, Nalluri teaches the cache management method according to claim 11, wherein the cache line of the cache comprises a classification identifier of the workload which is transmitted to a next cache level (Nalluri par. 62).
With respect to claim 14, Nalluri teaches the cache management method according to claim 13, wherein the classification identifier of the workload comprises a thread identifier (threadID) which is a hardware thread identifier (HW-thread ID) adapted to be stored in the cache line, a core identifier (CorelD), or an address space identifier (ASID), which is transmitted to the next cache level together with the cache line (Nalluri par. 62).
Claims 16-18 are directed towards a cache controller that corresponds to the method of claims 1-3, and are rejected using similar logic.
With respect to claim 19, Nalluri teaches a processor, comprising:
a plurality of physical cores (Nalluri par. 28);
(Nalluri pars. 28-29); and 
a cache controller configured to classify a workload on the cache based on a cache architecture of the processor, characteristics of a cache level and a difference in the workload on the cache, configure a priority for the classified workload, and allocate a cache resource according to the configured priority and perform cache management (Nalluri pars. 150-154.  See above rejection of claim 1 for in-depth claim mapping).
Claim 20 is a processor readable storage medium, storing instructions which when executed by a processor, cause the processor to execute the cache management method according to claim 1, and is therefore rejected using similar logic as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalluri as applied to claims 1 and 4 above, in view of Bahramshahry et al., US PGPub 2018/0321979.
With respect to claim 5, Nalluri teaches all limitations of the parent claims, but fails to teach a QoS requirement.  Bahramshahry teaches the cache management method according to claim 4, wherein the adjusting the resource allocation of one or more corresponding cache levels according to the monitoring result comprises: 
executing at least one of the following adjusting operations in case of monitoring that a cache allocation on a cache level does not meet a preset cache quality of service (QoS) requirement (Bahramshahry par. 55):
adjusting a cache resource allocation of the cache level (Bahramshahry par. 55); or
adjusting a cache resource allocation of at least one cache level above the cache level (Bahramshahry par. 106).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nalluri and Bahramshahry before him before the earliest effective filing date to modify the memory access method of Nalluri with the memory access method of Bahramshahry, in order to better prioritize high priority workloads on limited system resources, as taught by Bahramshahry in par. 30.
With respect to claim 6, Nalluri and Bahramshahry teach the limitations of the parent claims. Nalluri teaches the cache management method according to claim 5, wherein the adjusting the resource allocation of one or more corresponding cache levels according to the monitoring result comprises at least one of: adjusting a classification method of the workload (Nalluri par. 154, monitors and adjusts for priority).
With respect to claim 15, Nalluri teaches all limitations of the parent claim, but fails to teach a query instruction. Bahramshahry teaches the cache management method according to claim 1, further comprising feeding back a cache management method adopted by the computing device in case of receiving a preset cache management function query instruction (Bahramshahry pars 44 and 50). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Nalluri and Bahramshahry before him before the earliest effective filing date to modify the memory access method of Nalluri with the memory access method of Bahramshahry, in order to better prioritize high priority workloads on limited system resources, as taught by Bahramshahry in par. 30.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant states that Nalluri fails to teach configuring a priority for the classified workload in the application.  The examiner disagrees. Nalluri in par. 153 discloses “CCB 1604 priority and workload type. Thus Nalluri clearly teaches a configured priority.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136